DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 10 and 12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boucher (US 20010039680 A1) in view of Schwarting (US 1516795 A).
Regarding claim 1, Boucher discloses a subassembly of a limb positioning system (See Figure 1 and [0002-0004] wherein this is an armboard positioning system to position the arm), the subassembly comprising: 
a first clamp 130 (See Figures 1 and 9) (see [0034-0035] wherein 130 comprises a hand lever 160 to tighten 130 to the crossbar 64, thus making it a clamp, see https://www.thefreedictionary.com/clamp), comprising an aperture 142 (bore 142, see Figures 1 and 9 and see [0035]) and a first socket 140 (See Figures 1 and 9 and [0034] wherein there is a spherical ball in the aperture 140, thus making 140 a socket); 
a crossbar 64 extending through the aperture 142 of the first clamp 130 (See Figures 1 and 9, and see [0035]); and 
a first ball 150 coupled to a first armboard 22 (See Figure 1 and 9) ( [0034]) wherein the first ball 150 is configured to be inserted into the first socket 140 of the first clamp 130 (See Figures 1 and 9) and allow rotation of the first armboard 22 relative to the first clamp 130 (see [0034] wherein the ball 150 is free to rotate, and see Figures 1 and 9 wherein the ball 150 is connected to strut 120 which is connected to the first armboard 22).
Boucher does not disclose the armboard 22 being a cuff (where a cuff is a curved encircling structure).
However, Schwarting teaches an analogous limb positioning system (See Figures 1-5) with an analogous cross bar 20 (See Figure 1), analogous clamp 23 (See Figure 1 and 5), analogous ball and socket 26 (See Figure 5), and further comprises an arm rest 29 (See Figure 1) (analogous to the armboard 22 of Bouher) in the form of a cuff (curved encircling structure) (See Figures 1-5; Page 2 lines 16-60) wherein the cuff form allows the arm to remain securely positioned at a variety of angles allowed by the analogous ball and socket 26 (Page 2 lines 16-60).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the armboard 22 of Boucher to 
Regarding claim 2, Boucher in view of Schwarting discloses the invention of claim 1 above.
Boucher further discloses wherein the first clamp 130 is configured to rotate about the crossbar 64 (See Figure 9 wherein the crossbar 64 is round and the clamp aperture 142 is enclosed in the clamp 130, thus permitting rotation of the clamp 130) and the first clamp 130 is configured to translate along the crossbar 64 (see [0035] wherein the clamp 130 locks its position along the crossbar 64 such that when it is unlocked it may be moved along the crossbar 64).
Regarding claim 10, Boucher in view of Schwarting discloses the invention of claim 1 above.
Boucher further discloses wherein the first clamp 130 further comprises a first latch 160 (See Figures 1 and 9) configured to loosen and tighten a connection between the first clamp 130 and the crossbar 64 (see [0035]).
Regarding claim 12, Boucher in view of Schwarting discloses the invention of claim 1 above.
Boucher further discloses wherein the first ball 150 is configured to partially protrude from a surface of the first clamp 130 when the first ball is inserted into the first socket 140 (See Figures 1 and 9, wherein the ball 150 is seen to be protruding from the first clamp 130 top surface).
Regarding claim 17, Boucher discloses a method of manufacturing a subassembly of a limb positioning system (See Figure 1 and [0002-0004] wherein this is an armboard positioning system to position the arm), the method comprising: 

coupling a first ball 150 of a first armboard 22 (See Figure 1 and 9) ([0034]) to a first socket 140 of the first clamp 130 (See Figure 9 wherein the ball 150 is in the socket 140, and see [0034] wherein it is stated that the ball 150 is placed in 140, thus being coupled) such that the first armboard 22 is configured to rotate with the first ball 150 in any direction about the first socket 140 (see [0034] and Figures 1 and 9, wherein the first ball 150 is connected to the first armboard 22 and first ball 150 is free to rotate).
Boucher does not disclose the armboard 22 being a cuff (where a cuff is a curved encircling structure).
However, Schwarting teaches an analogous limb positioning system (See Figures 1-5) with an analogous cross bar 20 (See Figure 1), analogous clamp 23 (See Figure 1 and 5), analogous ball and socket 26 (See Figure 5), and further comprises an arm rest 29 (See Figure 1) (analogous to the armboard 22 of Bouher) in the form of a cuff (curved encircling structure) (See Figures 1-5; Page 2 lines 16-60) wherein the cuff form allows the arm to remain securely positioned at a variety of angles allowed by the analogous ball and socket 26 (Page 2 lines 16-60).

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boucher (US 20010039680 A1) in view of Schwarting (US 1516795 A).
Regarding claim 3, Boucher in view of Schwarting discloses the invention of claim 1 above.
As combined, Boucher does not disclose further comprising a second clamp comprising an aperture and a second socket, the second clamp configured to be coupled to the crossbar via the aperture.
However it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a second (duplicate) clamp of identical make and structure as first clamp 130 in order to provide a second cuff 29 to support the second arm of the patient during a surgery (see [0003-0004] where one arm board supports one arm) because a mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see MPEP 2144.04 VI B).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a second clamp 130-2 of identical make of first clamp 130 with a second cuff 29-2 in order to have provided a second adjustable arm surface for the second arm of the patient (see [0003-0004] where one arm board supports one arm) and wherein then the clamp 130-2 comprises an aperture 142-2 and a second socket 140-2 (bore 142, see Figures 1 and 9 and see [0035]) and a first socket 140 (See Figures 1 and 9 and [0034] wherein there is a spherical ball in the aperture 140, thus making 140 a socket) 
Regarding claim 4, Boucher in view of Schwarting discloses the invention of claim 3 above.
As modified, Boucher discloses wherein the second clamp 130-2 is configured to rotate about the crossbar 64 (See Figure 9 wherein the crossbar 64 is round and the clamp aperture 142 is enclosed in the clamp 130, thus permitting rotation of the clamp 130) and the second clamp 130-2 is configured to translate along the crossbar (see [0035] wherein the clamp 130 locks its position along the crossbar 64 such that when it is unlocked it may be moved along the crossbar 64).
Regarding claim 5, Boucher in view of Schwarting discloses the invention of claim 3 above.
As modified, Boucher discloses a second cuff 29-2 coupled to a second ball 150-2 (see duplication of parts modification in claim 3 above, see Figures 1 and 9 wherein the cuff 29 and ball 150 are connected via 120), wherein the second ball 150-2 is configured to be inserted into the second socket 140-2 of the second clamp 130-2 (see [0034] and Figure 9) and allow rotation of the second cuff 29-2 relative to the second clamp 130-2 (see [0034]).
Claims 7-9 and 11 and 14-16 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boucher (US 20010039680 A1) in view of Di Lauro (US 20190201258 A1) in view of Schwarting (US 1516795 A).
Regarding claim 7, Boucher in view of Schwarting discloses the invention of claim 1 above.
As combined, Boucher does not disclose wherein the crossbar 64 is configured to be inserted through an aperture in an extension member and translate relative to the extension member.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the crossbar 64 of Boucher with the crossbar 13 of Di Lauro with the accompanying rollable base 1 of Di Lauro as discussed above in order to provide the arm cuff 29 of Boucher as combined with increased adjustability and degrees of movement relative to the patient (See Figure 1 and [0105-0107] of Di Lauro).
Regarding claim 8, Boucher in view of Schwarting in view of Di Lauro discloses the invention of claim 7 above.
As combined, Di Lauro further teaches wherein the extension member 11 comprises a latch 12 (Figure 1 and [0105] “control arm handle 12”) configured to loosen or tighten a connection between the crossbar 13 and the extension member 11 (12 is a “C-Clamp style clamping design” [0105] then see [0015] wherein such a “C-Clamp” provides for loosening and tightening, also see https://www.thisoldhouse.com/21017493/10-uses-for-c-clamps wherein C-Clamps are a known object that involves the usage of tightening and loosening a coupling).
Regarding claim 9, Boucher in view of Schwarting in view of Di Lauro discloses the invention of claim 7 above.

Regarding claim 11, Boucher in view of Schwarting discloses the invention of claim 1 above.
As combined, Boucher does not disclose wherein the first clamp further comprises a second latch configured to loosen and tighten a connection between the first ball and the first socket of the first clamp.
However, Di Lauro teaches an analogous arm positioning device/assembly (See Figure 4) (see [0111]) with an analogous cuff (arm receiving part) 17 attached to an analogous ball and socket joint lock 75 for spherical rotation (Figure 4 and [0111]) with a latch 76 for loosening and tightening (see [0111] wherein it is a “threaded joint locking handle” which implicitly involves loosening and tightening the ball position in the socket via unthreading and threading the handle) which is then further attached to a clamp 71 for attaching to an analogous crossbar 70 (See Figure 4) with a latch 72 (see Figure 4 and [0111]), thus the clamping device of Di Lauro has a first latch 72 for locking to the crossbar 70 and a second latch 76 for controlling the ball and socket joint 75 tightening and loosening which enables separate adjustability of the arm resting surface 17 and the location of the arm apparatus on the cross bar 70.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the clamp 130 of Boucher to have a second latch 76 as taught by Di Lauro (See Figure 4 and [0111-0112]) for controlling the locking and unlocking of ball 150 in socket 140 to thereby enable independent adjustment of the spherical joint in the clamp 130 and the connection of the clamp 130 to the cross bar 64 (as this 
Regarding claim 14, Boucher in view of Schwarting discloses the invention of claim 1 above.
As combined, Boucher does not disclose wherein the subassembly is configured to be coupled to a stand comprising a first portion and a second portion slidably coupled to the first portion.
However, Di Lauro teaches an analogous arm positioning device/assembly (See Figure 1) (see [0105]) with an analogous cuff (arm receiving part) 17 attached to an analogous clamp 23 (Figure 1 and [0107]) which is attached to an analogous crossbar 13 (see Figure 1 and [0107]) wherein the crossbar 13 is inserted through an aperture formed extension member 11 (See Figure 1 and [0105] wherein parts 11 and 10 form C-shaped clamps which create a center aperture) and the crossbar 13 is able to translate and rotate relative the extension member 11 (“linear and rotational movement”)) wherein such a crossbar 13 and extension 11 is attached to a rollable base assembly 1 which comprises a first portion 8 and a second portion 4 slidably coupled to the first portion 8 (see Figure 1 and [0105], wherein 4 and 8 are slidably coupled) wherein this allows the limb positioning device to be easily moved and raised, and the crossbar 13 movement ability enables adjustability of the placement of the arm surface 17 in relation to where the patient is (see [0105-0107]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the crossbar 64 of Boucher with the crossbar 13 of Di Lauro with the accompanying rollable base 1 of Di Lauro as discussed above in order to provide the arm cuff 29 of Boucher as combined with increased adjustability and degrees of movement relative to the patient (See Figure 1 and [0105-0107] of Di Lauro).
Regarding claim 15, Boucher in view of Schwarting in view of Di Lauro discloses the invention of claim 14 above.

Regarding claim 16, Boucher in view of Schwarting in view of Di Lauro discloses the invention of claim 14 above.
As combined, Di Lauro further teaches wherein the stand (portions 4 and 8) is configured to be mounted to a base 3 comprising a plurality of wheels 2 configured to translate the subassembly over a ground surface (See Figure 1 and [0105]).
Regarding claim 18, Boucher in view of Schwarting discloses the invention of claim 17 above.
As combined, Boucher does not disclose inserting the crossbar 64 through an aperture in an extension member such that the crossbar is configured to rotate and translate relative to the extension member.
However, Di Lauro teaches an analogous arm positioning device/assembly (See Figure 1) (see [0105]) with an analogous cuff (arm receiving part) 17 attached to an analogous clamp 23 (Figure 1 and [0107]) which is attached to an analogous crossbar 13 (see Figure 1 and [0107]) wherein the crossbar 13 is inserted through an aperture formed extension member 11 (See Figure 1 and [0105] wherein parts 11 and 10 form C-shaped clamps which create a center aperture) and the crossbar 13 is able to translate and rotate relative the extension member 11 (“linear and rotational movement”)) wherein such a crossbar 13 and extension 11 is attached to a rollable base assembly 1 (see Figure 1 and [0105]) wherein this allows the limb positioning device to be easily moved and the crossbar 13 movement ability enables adjustability of the placement of the arm surface 17 in relation to where the patient is.

Regarding claim 19, Boucher in view of Schwarting in view of Di Lauro discloses the invention of claim 18 above.
As combined, Di Lauro teaches inserting the extension member 11 into a neck 4 (See Figure 1 and [0105] base extension pole 4; wherein member 11 is connected and thus includes extension pole 8 and extension pole 8 is inserted into the neck 4) such that the extension member 11 is configured to rotate and translate relative to the neck (See [0105] where the pole 8 is inserted into the neck and pole 8 is able to translate up and down relative to neck 4, and member 11 is able to rotate on the pole 8 and thus rotates relative to the neck 4).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boucher (US 20010039680 A1) in view of Allen (US 5116008 A) in view of Schwarting (US 1516795 A).
Regarding claim 6, Boucher in view of Schwarting disclose the invention of claim 1 above.
As combined, Boucher does not disclose wherein the first clamp 130 further comprises a key hole feature configured to relieve stresses in the first clamp 130.
However, Allen teaches an analogous clamp 10 (See Figure 1 and abstract and Col. 3 lines 60-66) which comprises a key hole feature 36 extending from the analogous aperture 38 (See Figure 1 and Col. 4 lines 27-36) with analogous cross bar 40 extending through the 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the first clamp 130 of Boucher with the key hole feature 36 as taught by Allen in order to improve the clamping ability on the cross bar 64 (Allen Col. 4 lines 37-47).
Thus as combined, Boucher discloses the first clamp 130 with a keyhole feature 36 wherein the keyhole feature 36 implicitly is configured to relieve stresses in the first clamp 130 as the feature 36 (as seen in Figure 1 of Allen will implicitly move stresses toward the connected side of the clamp block 30 and away from majority of the material of the clamp 30) (also the keyhole feature 36 is the of the same make and structure as disclosed by instant disclosure and drawings, thus will implicitly provide the same configured features, See Figure 2 of instant disclosure and [0038]).
Claims 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boucher (US 20010039680 A1) in view of Di Lauro (US 20190201258 A1) in view of Rochford (US 20110152046 A1) in view of Schwarting (US 1516795 A).
Regarding claim 13, Boucher in view of Schwarting discloses the invention of claim 9 above.
As combined, Di Lauro teaches that the neck 4 is fixedly attached to the rollable base assembly 1 which is comprised of a plate 3 (See Figure 1 and [0105]).
As combined, Boucher and Di Lauro does not explicitly disclose wherein the neck 4 comprises a flange configured to be coupled to the plate 3 via a plurality of fasteners.
However, Rochford teaches an analogous neck 58 (See Figure 4) and an analogous plate (analogous base) 52 (See Figure 4) which are fixedly secured to each other (see Figure 4 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have fixedly attached neck 4 to the plate 3 of Boucher as combined with Di Lauro via attaching a flange 60 (as taught by Rochford) to the neck 4 and fastening the flange 60 to the plate 3 (of Di Lauro) as combined via fasteners (bolts) (see [0028] of Rochford) as Rochford and the teachings of Di Lauro are structurally equivalent and analogous such that performing this method of attachment would be an obvious and predictable way of fixedly attaching neck 4 to plate 3 especially as this method of attachment lacks criticality.
Regarding claim 20, Boucher in view of Schwarting discloses the invention of claim 19 above.
As combined, Di Lauro teaches that the neck 4 is fixedly attached to the rollable base assembly 1 which is comprised of a plate 3 (See Figure 1 and [0105]).
As combined, Boucher and Di Lauro does not explicitly disclose coupling a flange of the neck 4 to a plate 3 via a plurality of fasteners.
However, Rochford teaches an analogous neck 58 (See Figure 4) and an analogous plate (analogous base) 52 (See Figure 4) which are fixedly secured to each other (see Figure 4 and [0028]) and wherein the neck 58 is secured base 52 via the neck 58 comprising a flange 60 (Figure 4, [0028]) that is coupled to the plate 52 via bolts (which are fasteners) (see [0028]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have fixedly attached neck 4 to the plate 3 of Boucher as combined with Di Lauro via attaching a flange 60 (as taught by Rochford) to the neck 4 and fastening the flange 60 to the plate 3 (of Di Lauro) as combined via fasteners (bolts) (see [0028] of Rochford) as Rochford and the teachings of Di Lauro are structurally equivalent and analogous such that performing this method of attachment would be an obvious and .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 4564164 A – key hole feature
US 20050052066 A1– analogous limb positioning device with cross bar, clamp, and ball socket
US 20100018537 A1 -  analogous limb positioning device with cross bar, clamp, and ball socket
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S ALBERS whose telephone number is (571)272-4889.  The examiner can normally be reached on Monday-Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571) 270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/KEVIN S ALBERS/Examiner, Art Unit 3786                                                                                                                                                                                                        1/28/2021

/VICTORIA J HICKS/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        1/29/2021